 
Exhibit 10.1
 
Prospectus Supplement dated November 16, 2018

 Filed pursuant to Rule 424(B)(5)
(to Prospectus dated October 15, 2018)

 Registration number 333-211255

 
GrowLife, Inc.
 
[phot_101000.jpg]
 
Non-transferable Subscription Rights to Purchase Units Consisting of an
Aggregate of Up to 500,000,000 Shares of Common Stock at a Subscription Price of
$0.012 Per Unit and Warrants to Purchase Up to 250,000,000 Shares of Common
Stock at an exercise price of $0.018 and Warrants to Purchase Up to 250,000,000
Shares of Common Stock at an exercise price of $0.024
 
  This prospectus supplement is incorporated by reference into and should be
read in conjunction with the original base prospectus dated October 15, 2018
(the “Prospectus”).  This prospectus supplement is not complete without, and may
not be delivered or utilized, except in conjunction with the Prospectus,
including any amendments or supplements thereto.
 
Extension of Subscription Period
 
We have distributed to our stockholders of record as of October 12, 2018
(“Record Date”), at no charge, non-transferable subscription rights (each
a “Right”) for every share of Common Stock that you owned or were deemed to own
as of the Record Date.
 
We will only accept subscriptions for 500,000,000 Units for a total purchase
price of approximately $6,000,000 (the “Subscription Cap”).  Each Right consists
of a basic Subscription Right and an Over-Subscription Right, and will entitle
you (subject to the pro rata reductions described in the Prospectus resulting
from the Subscription Cap) to:
 
(i) purchase one Unit, which we refer to as the “Basic Subscription Right,” at a
subscription price per Unit of $0.012 (the “Subscription Price”). Each Unit
consists of one share of our common stock, par value $0.0001 per share, which we
refer to as Common Stock and two ½ warrants, consisting of one ½ warrant which
will be exercisable for one share of our Common Stock at an exercise price of
$0.018 per share and one ½ warrant exercisable for one share of our Common Stock
at an exercise price of $0.024, which we refer to collectively as the Warrant;
and
 
(ii) if you exercise your Basic Subscription Rights in full, and any portion of
the Units remain available under the rights offering, you will be entitled to an
Over-subscription Privilege to purchase a portion of the unsubscribed Units at
the Subscription Price, subject to (i) the pro rata allocation of Units among
stockholders exercising their Over-Subscription Right and (ii) certain ownership
limitations, which we refer to as the “Over- subscription Right.”
 
The Rights are currently exercisable and, under the Prospectus, were scheduled
to expire if not exercised by 6:00 p.m., Eastern Time, on November 20, 2018.  As
provided in the Prospectus, we are extending the period for exercising the
Rights until 6:00 p.m., Eastern Time, on Friday, November 30, 2018.  If you wish
to exercise your Rights you must submit your subscription documents before the
new expiration date of 6:00 p.m., Eastern Time, on Friday, November 30, 2018.
 
All references in the Prospectus to the expiration date for exercise of Rights
are hereby amended as described herein.  All other descriptions, terms and
conditions set forth in the original Prospectus remain unchanged.
 
The exercise of your Rights for Units involves risks. You should carefully
consider all of the information set forth in the Prospectus, including the
information under the heading “RISK FACTORS” beginning on page page 14 of the
Prospectus, before exercising your Rights for Units.
 
Neither the Securities and Exchange Commission nor any state securities
commission has approved or disapproved of these securities or passed upon the
adequacy or accuracy of the Prospectus or any prospectus supplement.  Any
representation to the contrary is a criminal offense.
 
The date of this prospectus supplement is November 16, 2018.
 
 
